UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2131


JOHN DESTIN ALEXANDER,

                    Plaintiff - Appellant,

             v.

DEPARTMENT OF THE ARMY; U.S. ARMY HEALTH SERVICES COMMAND;
WALTER REED NATIONAL MILITARY MEDICAL CENTER,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Deborah Lynn Boardman, District Judge. (1:21-cv-02285-DLB)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


John Destin Alexander, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Destin Alexander appeals the district court’s order dismissing without

prejudice his civil complaint as frivolous. * We have reviewed the record and find no

reversible error. Accordingly, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
          We conclude that the district court’s order dismissing the complaint without
prejudice is an appealable final order. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 611-12
(4th Cir. 2020).

                                            2